Citation Nr: 1142344	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability characterized by muscle pain, to include as secondary to a back disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to September 14, 2010 and in excess of 30 percent from September 14, 2010 for tension headaches.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2010 decision, the Board denied the issues of service connection for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus, and an initial compensable evaluation for left inguinal hernia.  As the Veteran did not file a motion for reconsideration or an appeal to the United States Court of Appeals for Veterans Claims (Court), this decision was final when issued.  38 U.S.C.A. §§ 7103, 7104(b).  The Board also remanded the issues of service connection for a back disability, to include as secondary to hernia, a disability characterized by muscle pain, to include as secondary to a back disability, a disability characterized by fainting and equilibrium problems, and an initial disability rating in excess of 10 percent for headaches for further development.  

By a June 2011 rating decision, the Appeals Management Center (AMC) granted the claims for service connection for a back disability (characterized as low back disability) and a disability characterized by fainting and equilibrium problems, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full they are not in appellate status before the Board and need not be addressed further.  The AMC also awarded an increased disability rating of 30 percent for tension headaches, effective September 14, 2010.  As this award is less than the maximum available benefit, it does not abrogate the pending appeal for this issue.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will proceed with appellate review of the propriety of the assigned ratings.




FINDINGS OF FACT

1.  The satisfactory and probative medical evidence of record reflects that the Veteran's disability characterized by muscle pain was diagnosed as myofascial strain of the thoracic and lumbar paraspinal muscles which was associated with his service-connected low back disability, and thus, has been attributed to a disability for which he is receiving disability benefits.  

2.  For the periods prior to and from September 14, 2010, the Veteran's tension headaches have been productive of very frequent, completely prostrating, and prolonged attacks occurring approximately one to two times a week and involved disruption of vocational or other activity during the time of the headaches.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a disability characterized by muscle pain, to include as secondary to a back disability, (other than the diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles associated with the service-connected low back disability) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2011).

2.  For the periods prior to and from September 14, 2010, the criteria for an initial disability rating of 50 percent for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the March 2008 rating decision, he was provided notice of the VCAA in March 2007 and June 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in March 2007 and June 2007, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished Statements of the Case in February 2009 and April 2009 with subsequent re-adjudication in a June 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for tension headaches has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for tension headaches and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his tension headaches, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

A.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Initially, the Board notes that the Veteran's disability characterized by muscle pain, to include as secondary to a back disability, was diagnosed as myofascial strain of the thoracic and lumbar paraspinal muscles by an October 2010 VA examination.  In the June 2011 rating decision, the AMC awarded service connection for a low back disability, finding that the VA examiner diagnosed the Veteran with myofascial strain of the thoracic and lumbar paraspinal muscles and opined that it was at least as likely as not that his diagnosis of myofascial strain was related to a lifting event in service.  At this time, the AMC also noted that the Veteran was diagnosed with degenerative joint disease and scoliosis which the examiner found were not related to service.  Thus, the Veteran's service-connected low back disability has been attributed to his myofascial strain of the thoracic and lumbar paraspinal muscles.  

Service treatment reports reflect no findings of a disability characterized by muscle pain upon entrance into the Veteran's active service.  In May 1969, he was treated for back pain, diagnosed as thoracic muscle sprain.  Upon separation from active service, a clinical evaluation of the spine revealed no abnormalities and the Veteran did not report any history of recurrent back pain.  

In a February 2008 VA examination, the Veteran reported that he has had continued back problems with lifting since he was injured in service while performing heavy lifting.  The examiner found that the Veteran's reports of back pain with pain radiating into the anterior thighs was more likely related to degenerative disease of the lumbar spine.  

In an October 2010 VA examination, the Veteran reported that during his active service, he was working in the motor pool, loading and unloading trucks when he had a sudden onset of low back and groin pain, and he subsequently required surgery for a hernia.  He stated that his back continued to be painful in service and thereafter with intermittent flare-ups.  The Veteran was diagnosed with myofascial strain of the thoracic and lumbar paraspinal muscles, degenerative joint and disc disease of the lumbar spine, and scoliosis.  The examiner opined that it was at least as likely as not that the Veteran's diagnosis of myofascial strain of the thoracic and lumbar paraspinal muscles was related to a lifting event in service, as described.  The examiner also found that it was his opinion that the diagnoses of degenerative joint and disc disease of the lumbar spine and scoliosis were not related to service and, in his opinion, scoliosis was most likely congenital and degenerative disc and joint disease were more likely related to the aging process.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a diagnosis of a current disability characterized by muscle pain, to include as secondary to a back disability, other than the diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles which has been associated with the Veteran's service-connected low back disability.  Initially, the Board finds that the post-service medical evidence of record does not reflect a medical diagnosis of a disability characterized by muscle pain other than myofascial strain of the thoracic and lumbar paraspinal muscles.  

The Board accepts the lay statements and testimony from the Veteran as credible evidence that he has a current disability characterized by muscle pain, however, the medical evidence of record discussed above also reflects that the Veteran's current disability characterized by muscle pain, diagnosed as myofascial strain of the thoracic and lumbar paraspinal muscles, has been associated with his service-connected low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Therefore, as the Veteran is receiving disability compensation a low back disability, which was attributed to myofascial strain of the thoracic and lumbar paraspinal muscles in the June 2011 rating decision, absent a diagnosis of a disability characterized by muscle pain other than myofascial strain of the thoracic and lumbar paraspinal muscles, service connection cannot be established for a disability characterized by muscle pain, to include as secondary to a back disability, separately on a direct basis.  Simply put, the Veteran's disability characterized by muscle pain, to include as secondary to a back disability, is the diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles for which service connection for a low back disability has been granted.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1993)."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided."  Id. (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet. App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14").  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  See Id.  In order to avoid granting multiple awards for the same condition, the Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. (emphasis in original).

In this case, as the medical evidence of record demonstrates that the Veteran's disability characterized by muscle pain, to include as secondary to a back disability, is the diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles for which service connection for a low back disability has been granted, the Board finds that service connection for a disability characterized by muscle pain, to include as secondary to a back disability, on a direct basis cannot be established as this would constitute a pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.130.

Therefore, as the evidence of record demonstrates that the Veteran's disability characterized by muscle pain, to include as secondary to a back disability, is the diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles which has been associated with the Veteran's service-connected for a low back disability, service connection for a disability characterized by muscle pain, to include as secondary to a back disability, other than the diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles associated with the service-connected low back disability, cannot be established.  38 C.F.R. §§ 3.303, 4.14, 4.130.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Increased Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's tension headaches are currently rated under Diagnostic Code 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

Analysis

The Veteran contends that his tension headaches warrant a higher initial disability rating than those which are currently assigned.  

In an April 2008 VA examination, the Veteran reported that, in the past year, on average, he had a headache once a week with pain in the back of his head and neck, described as shooting up the back of his head.  He reported having headaches most often in the mid-afternoon and continuing into the evening with a variety of triggers.  He treated his headaches with hot soaks, compresses, and medication, including Advil.  A physical examination revealed cranial nerves 2-12 that were grossly intact, the Veteran denied a headache, range of motion was limited by neck size, and he had discomfort with performing range of motion.  The Veteran was diagnosed with headaches, described as tension headaches which the examiner found were clearly related to stress during the military service and per the Veteran were now less frequent.  The examiner also found that the current complaint of pain at the back of his head was more likely "cervalgia" related to degenerative disease of the cervical spine.  

In a September 2010 VA examination, the Veteran reported that the headache process started with eye sensitivity to light and he had been given a special sunglass prescription to help minimize that.  He reported that when headaches did occur, Darvocet N100 seemed to work okay.  Following light sensitivity, the Veteran noted pani began as bitemporal pounding and then he felt woozy and may pass out.  He also stated that these occurred initially as one to two per month and was currently having a different process, which included cervical pain radiating into the shoulders occurring for three to four hours and twice per week.  The Veteran had dysequilibrium feelings during episodes of pain.  A physical examination revealed limitation of the lateral neck muscles upon directed movement and passive range of motion.  The examiner also noted there was information directly from the Veteran that he had pain syncope from sources other than the headache and the examiner noted that the dysequilibrium feelings associated with the cervical neck pain were partial syncopal reactions.  The examiner also found that the complete loss of consciousness, due to severe headache, obvious pain syncopal process, the woozy feelings of possible passing out due to headaches were a lesser form of the same.  Upon review of the Veteran's claim's file, the examiner found that, from the historical information, the Veteran appeared to have light-sensitivity induced migraine headaches and cervical muscle tension headaches.  The examiner also noted pain syncope due to the adrenaline response to pain perception that may lead to simple dysequilibrium, more involved free syncopal wooziness, or true syncope with loss of consciousness, all depending on the reaction to the degree of adrenaline involved and represented a separate process.  

A neurological examination showed the Veteran was intact in terms of mental status responses.  Cranial nerves 2-12 were intact.  No nystagmus was observed or caused by forced eye movements.  Deep tendon reflexes were symmetric throughout.  Strength testing was 5/5 throughout.  No sensory loss was apparently in the extremities.  The Veteran was able to perform a normal Romberg test and able to perform the tandem walk without difficulty.  The examiner found that the Veteran had three items of disability rated to the onset of active duty including, light-sensitivity induced migraine headaches occurring once or twice per month, cervical muscle tension headaches involving episodes twice per week, and pain syncope, which can be partial or complete with loss of consciousness.  The examiner concluded that the degree of disability from the headaches, themselves, involved disruption of vocational or other activity during the time of the headaches, and these were either twice per month for the migraine or twice per week for the cervical muscle tension.  The examiner noted that the augmentation of disability was directly related to the amount of syncope that the Veteran would encounter with an induced headache and the degree of disability there involved directly the response to the intensity of pain in producing the syncope.  

After a review of the record, the Board finds that for the periods prior to and from September 14, 2010, the evidence of record more nearly approximates the criteria for an initial 50 percent disability rating for the Veteran's service-connected tension headaches.  The objective evidence of record reflects that the Veteran's tension headaches are productive of very frequent, completely prostrating, and prolonged attacks occurring up to two times each week which involved disruption of vocational or other activity during the time of the headaches.  In this regard, the Board notes that the objective medical evidence of record reflects that the Veteran complained of and was treated for these types of headaches occurring approximately once a week in the February 2008 VA examination, which was provided to the Veteran approximately one year after his claim and which had increased to two times a week as reported in the September 2010 VA examination.  The September 2010 VA examiner found, based upon a review of the Veteran's history and the claims file, that the Veteran's headaches involved light-sensitivity induced migraine headaches occurring once or twice per month, cervical muscle tension headaches involving episodes twice per week, and pain syncope, which can be partial or complete with loss of consciousness.  The September 2010 VA examiner also specified that the degree of disability from the headaches, themselves, involved disruption of vocational or other activity during the time of the headaches, and these were either twice per month for the migraine or twice per week for the cervical muscle tension.

By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  In this case, the Board finds that the Veteran's tension headaches, including light-sensitivity induced migraine headaches and cervical muscle tension headaches, are characterized by prostrating attacks as demonstrated by pain syncope.  Here, the Board observes that the September 2010 VA examiner found that the dysequilibrium feelings associated with the cervical neck pain were partial syncopal reactions, that the complete loss of consciousness, due to severe headache, obvious pain syncopal process, and the woozy feelings of possible passing out due to headaches were a lesser form of the same, and that pain syncope due to the adrenaline response to pain perception that may lead to simple dysequilibrium, more involved free syncopal wooziness, or true syncope with loss of consciousness, all depending on the reaction to the degree of adrenaline involved and represented a separate process.  Thereafter the examiner concluded that the degree of disability from the headaches, themselves, involved disruption of vocational or other activity during the time of the headaches, and these were either twice per month for the migraine or twice per week for the cervical muscle tension.  As such, the September 2010 VA examination findings indicate that the Veteran's headaches were characteristic of prostrating attacks.  

As the September 2010 VA examination provided clarification and additional information regarding the Veteran's tension headaches which was not previously addressed by the February 2008 VA examination, the Board will resolve all reasonable doubt in favor of the Veteran and find that the September 2010 VA examination addressed the Veteran's headache symptoms throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2011).  

Accordingly, the Board finds that the evidence of record demonstrates that the Veteran's tension headaches were characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

Therefore, the Board finds that the tension headache symptoms more nearly approximate the criteria for a 50 percent disability rating.  The Board notes that 50 percent is the maximum possible disability rating that may be assigned under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  Accordingly, resolving all reasonable doubt in favor of the Veteran, an initial rating of 50 percent for tension headaches is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability characterized by muscle pain, to include as secondary to a back disability, is denied.  

For the periods prior to and from September 14, 2010, an initial disability rating of 50 percent for tension headaches is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


